ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 17 and 18 are presented for examination.

Examiner’s Statement for Reasons for Allowance
Claims 17 and 18 are allowed. The following is an examiner’s statement for reasons for allowance: 
The closest prior art references of record, Matsue (US 2007/0242069 A1), Zaiki (US 2012/0162222 A1), Rhoads (US 2013/0273968 A1), Hielscher (US 2013/0338496 A1), Pinson (US 3,534,338 A), Niemi (US 2015/0256763 A1), and Chang (US 2003/0088387 A1), fail to teach the claimed combination including a plurality of thumbnail images in a predetermioned area included in the touch panel display and more specifically, involve detecting selection of the first thumbnail image and removing display of the plurality of thumbnail images from the predetermined area and displaying an enlarged first thumbnail image in the predetermined area without displaying the plurality of thumbnail images in the predetermined area. The pre-appeal decision of parent application 14/722,197 decided that these limitations are not currently taught by the prior art of record. With the addition of the Terminal Disclaimer for the current application, an allowance may be made. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626